department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list jul sec_9004 set el la-th legend individual a company b company c company d company e ira x amount f amount g amount h amount date m date n date o page dear 90u441031 this is in response to your request of date in which you request a waiver of the 60-day rollover requirement in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested individual a maintained ira x at company b individual a took a distribution from ira x of amount f on date m on date n individual a redeposited amount g and amount h with company c and company d respectively on date o individual a deposited amount with company e as individual a had intended amount g and amount deposited with company c and company e respectively were put into ira accounts however company d placed amount h into a non-ira account contrary to the intent of individual a as a result of the complexity of attempting to open three ira accounts within three days individual a was not aware of the mistake made by company d until it was brought to individual a’s attention by the accountant who was preparing individual a’s which was more than days after date m individual a made no rollovers from an ira within the one year period prior to date m ‘ncome tax_return based on the above facts and representations you request a ruling that the service waive the 60-day rollover requirement with respect to the distribution of amount h from ira x because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 - sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 i the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed and the time elapsed since the distribution occurred information presented demonstrates that individual a intended to rollover amount f which was distributed from ira x into ira’s at three different financial institutions however company d placed amount h into a non-ira account contrary to the intent of individual a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount h pursuant to sec_408 of the code individual a is granted a period of days from the date_of_issuance of this ruling letter to contribute amount h in cash to an ira provided all other requirements of sec_408 of the code are otherwise satisfied except the 60-day requirement if page these conditions are satisfied amount h will be considered a rollover within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent if you have any questions please contact sincerely yours donzell h littlejohn manager employee_plans technical group
